Appellate Docket Number:

Appellate Case Style: Style:    Kelly Wayne Lamon
                          Vs.   State of Texas

                                                                                                               FILED IN
Companion Case:                                                                                         6th COURT OF APPEALS
                                                                                                          TEXARKANA, TEXAS
                                                                                                        12/30/2014 4:16:26 PM
                                                                                                             DEBBIE AUTREY
Amended/corrected statement:                                                                                     Clerk


                                             DOCKETING STATEMENT (Criminal)
                                            Appellate Court: 6th Court of Appeals
                                  (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                            II. Appellant Attorney(s)
First Name:     Kelly                                                          Lead Attorney
Middle Name: Wayne                                                     First Name:          Troy
Last Name:      Lamon                                                  Middle Name:
Suffix:                                                                Last Name:           Hornsby
Appellant Incarcerated?         Yes    No                              Suffix:
Amount of Bond:                                                            Appointed                       District/County Attorney
Pro Se:                                                                    Retained                        Public Defender
                                                                       Firm Name:              Miller, James, Miller & Hornsby, L.L.P.
                                                                       Address 1:           1725 Galleria Oaks Drive
                                                                       Address 2:
                                                                       City:                Texarkana
                                                                       State:       Texas                        Zip+4:   75503
                                                                       Telephone:           903-794-2711           ext.
                                                                       Fax:         903-792-1276
                                                                       Email:       troy.hornsby@gmail.com
                                                                       SBN:         00790919

                                                                                                                          Add Another Appellant/
                                                                                                                                Attorney




                                                                 Page 1 of 5
III. Appellee                                                                    IV. Appellee Attorney(s)
First Name:        State of Texas                                                       Lead Attorney
Middle Name:                                                                    First Name:          Val
Last Name:                                                                      Middle Name:
Suffix:                                                                         Last Name:           Varley
Appellee Incarcerated?            Yes         No                                Suffix:
Amount of Bond:                                                                         Appointed              District/County Attorney
Pro Se:                                                                             Retained                   Public Defender
                                                                                Firm Name:              Red River County District Attorney's Office
                                                                                Address 1:           400 N. Walnut Street
                                                                                Address 2:
                                                                                City:                Clarksville
                                                                                State:       Texas                          Zip+4:   75426
                                                                                Telephone:           903-427-2009             ext.
                                                                                Fax:
                                                                                Email:
                                                                                                                                     Add Another Appellee/
                                                                                SBN:                                                      Attorney

V. Perfection Of Appeal, Judgment And Sentencing

Nature of Case (Subject matter                                                   Was the trial by:            jury or   non-jury?
                                       Assaultive
or type of case):                                                               Date notice of appeal filed in trial court:
Type of Judgment: Jury Trial
                                                                                 If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date
                                                                                December 30, 2014
trial court entered appealable order: December 17, 2014
Offense charged: Assault on Public Servant                                      Punishment assessed: 12 years TDCJ, run concurrently

Date of offense:     May 4, 2014                                                 Is the appeal from a pre-trial order?         Yes     No
Defendant's plea: Not Guilty                                                     Does the appeal involve the constitutionality or the validity of a
                                                                                 statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                                    Yes        No
   Yes        No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                  Yes         No   If yes, date filed:
Motion in Arrest of Judgment:          Yes         No   If yes, date filed:
Other:       Yes       No                               If yes, date filed:
If other, please specify:


VII. Indigency Of Party: (Attach file-stamped copy of motion and affidavit)

Motion and affidavit filed:           Yes      No        NA         If yes, date filed:
Date of hearing:                                         NA
Date of order:     December 17, 2014                     NA
Ruling on motion:           Granted         Denied       NA         If granted or denied, date of ruling: December 17, 2014



                                                                          Page 2 of 5
 VIII. Trial Court And Record

Court:    102nd District                                                  Clerk's Record:
County: Red River                                                         Trial Court Clerk:        District      County
Trial Court Docket Number (Cause no):            CR02184                  Was clerk's record requested?           Yes      No
Trial Court Judge (who tried or disposed of the case):                    If yes, date requested: Dec 30, 2014
                                                                          If no, date it will be requested:
First Name:       Bobby                                                   Were payment arrangements made with clerk?
Middle Name:                                                                                                       Yes      No   Indigent
Last Name:        Lockhart
Suffix:
Address 1:        Bi-State Justice Building
Address 2:        100 N. Stateline Avenue
City:             Texarkana
State:    Texas                      Zip + 4: 75501
Telephone:        903-798-3527           ext.
Fax:
Email:


Reporter's or Recorder's Record:
Is there a reporter's record?      Yes        No
Was reporter's record requested?         Yes         No
Was the reporter's record electronically recorded?           Yes   No
If yes, date requested: Dec 30, 2014
Were payment arrangements made with the court reporter/court recorder?              Yes        No      Indigent



    Court Reporter                              Court Recorder
    Official                                    Substitute


First Name:       Melaine
Middle Name:
Last Name:        Harris
Suffix:
Address 1:        3414 Colonial Circle
Address 2:
City:             Texarkana
State:    Texas                      Zip + 4: 75501
Telephone:        903-831-6926           ext.
Fax:
Email:


                                                                    Page 3 of 5
1X. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number:                                                                          Court:

Style:

         Vs.     State of Texas




X. Signature


Signature of counsel (or Pro Se Party)                                                Date: December 30, 2014

                                                                                      State Bar No: 00790919
Printed Name:

Electronic Signature:                                                                 Name: Troy Hornsby
         (Optional)


XI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on December 30, 2014          .




Signature of counsel (or pro se party)                            Electronic Signature:
                                                                         (Optional)

                                                                  State Bar No.:      00790919
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                             (1) the date and manner of service;
                             (2) the name and address of each person served, and
                             (3) if the person served is a party's attorney, the name of the party represented by that attorney




                                                                   Page 4 of 5
Please enter the following for each person served:

Date Served: December 30, 2014
Manner Served: Regular Mail
First Name:       Val
Middle Name:
Last Name:        Varley
Suffix:
Law Firm Name: Red River County District Attorney's Office
Address 1:        400 N. Walnut Street
Address 2:
City:             Clarksville
State     Texas                     Zip+4: 75426

Telephone:                               ext.
Fax:
Email:




                                                             Page 5 of 5